Opinion by
Mr. Justice Kershaw,
(sitting in the stead of McGowan, A. J.,)
This case brought up the question, whether this court, at a former hearing (Pratt v. McGhee, 17 S. C. 428), decided the rights of the parties in regard to the personalty. Judge Witherspoon held that it did, and, on appeal, his decree was affirmed, this court holding that their former judgment not only decided that the devise lapsed, but considered and determined the question of the lapse of the personal bequest to John Bobert Ellis adversely to his children; that the question so determined was properly before the court, and the defendants are concluded by that decision. Warren v. Raymond, 17 S. C. 189.